          Case 2:17-cr-00306-JCM-PAL Document 464 Filed 01/21/19 Page 1 of 3



1    DAVID L. JAFFE
     Chief, Organized Crime and Gang Section
2    United States Department of Justice
     KELLY PEARSON
3    Deputy Chief, Organized Crime and Gang Section
     CHAD W. MCHENRY
4    ALEXANDER GOTTFRIED
     Trial Attorneys, Organized Crime and Gang Section
5    501 Las Vegas Blvd. South, Suite 1100
     Las Vegas, Nevada 89101
6    (702) 388-6336
     Kelly.Pearson@usdoj.gov
7    Chad.W.McHenry@usdoj.gov
     Alexander.Gottfried@usdoj.gov
8
     Representing the United States of America
9
                       UNITED STATES DISTRICT COURT
10                          DISTRICT OF NEVADA
11
     United States of America,
12                                               Case No. 2:17-cr-306-JCM-PAL-12
                  Plaintiff,
13                                               Government’s Unopposed
                  v.                             Motion to Vacate and Reset
14                                               Pretrial Violation Hearing
     Valerian Chiochiu, et al.,                  (First Request)
15
                  Defendants.
16

17

18         The United States of America, by and through DAVID L. JAFFE, Chief, Or-

19   ganized Crime and Gang Section, United States Department of Justice, and CHAD

20   W. MCHENRY, Trial Attorney, respectfully requests that this Court vacate the pre-

21   trial violation initial appearance hearing that is currently scheduled for Wednesday,

22   January 23, 2019 at 2:30 p.m., and reset it to a date and time convenient for this
          Case 2:17-cr-00306-JCM-PAL Document 464 Filed 01/21/19 Page 2 of 3



1    Court, but no sooner than the week of March 11, 2019.

2          In support of its motion, the Government proffers as follows:

3          1.     On January 14, 2019, this Court issued a minute order setting an initial

4    appearance concerning an alleged pretrial release violation by the Defendant for

5    Wednesday, January 23, 2019, at 2:30 p.m. ECF No. 463.

6          2.     The trial date for the defendants currently before the Court in the

7    above-captioned matter is governed by a Complex Case Schedule. ECF Nos. 364,

8    405. Trial in this matter is currently set for Monday, October 7, 2019, and the time

9    prior to that date has been previously excluded by the Court. Id.

10         3.     The alleged violation relates to a search warrant conducted and exe-

11   cuted by the Government in or about October of 2018. Pursuant to that warrant,

12   federal agents from Homeland Security Investigations (“HSI”) conducted a search of

13   the Defendant’s residence, located in the Central District of California.

14         4.     Due to the ongoing lapse in appropriations, the Government has thus

15   far been unsuccessful in arranging the travel and other logistics for one of the Cali-

16   fornia HSI agents to attend the hearing as currently scheduled.

17         5.     Moreover, as all three assigned Government counsel are based primar-

18   ily in Washington, D.C., and have conflicting obligations, attending the hearing as

19   scheduled would be difficult, although if necessary it will be accomplished.

20         6.     Counsel for the Government have been in contact with defense counsel

21   to discuss the conflict and potential alternate scheduling for the hearing. The parties

22   are in agreement regarding the need for a continuance, and jointly request that this



                                            2
          Case 2:17-cr-00306-JCM-PAL Document 464 Filed 01/21/19 Page 3 of 3



1    hearing be vacated and reset no earlier than the week of March 11, 2019.

2          7.    This is the first request for a continuance of this hearing date.

3

4          DATED this 21st day of January, 2019.

5
                                            Respectfully submitted,
6
                                            DAVID L. JAFFE
7                                           Chief, Organized Crime and Gang Section
                                            United States Department of Justice
8
                                            / s / Chad McHenry
9                                           ______________________________
                                            CHAD W. MCHENRY
10                                          Trial Attorney

11

12                                        ORDER

13         Having considered the Government’s proffer, and good cause appearing:

14         IT IS HEREBY ORDERED that the hearing for the Defendant’s initial ap-

15   pearance on an alleged pretrial violation, currently scheduled for Wednesday, Janu-

16   ary 23, 2019, at 2:30 p.m., is VACATED. See ECF No. 463.

17         IT IS FURTHER ORDERED that the initial appearance hearing be reset to

18   ____________________________________
        March 20, 2019                    at _________
                                                 2:30 p.___.m. in Courtroom 3C.

19

20                                          ______________________________
                                            Hon. George W. Foley
21                                          United States Magistrate Judge
                                            District of Nevada
22                                          Dated: 1/22/2019


                                           3
